NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMI ALBRA,                                     No.    18-17433

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00018-APG-PAL

 v.
                                                MEMORANDUM*
SELENE FINANCE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Sami Albra appeals pro se from the district court’s summary judgment in his

action alleging federal and state law claims arising from foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Bravo v. City

of Santa Maria, 665 F.3d 1076, 1083 (9th Cir. 2011). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Albra’s claims

under the Real Estate Settlement Procedures Act and Regulation X because Albra

was required to show that he was a “confirmed successor in interest” and he failed

to do so. See 12 C.F.R. § 1024.31 (defining “successor in interest” and “confirmed

successor in interest”); 12 C.F.R. § 1024.30(d) (explaining that “[a] confirmed

successor in interest shall be considered a borrower for purposes of § 1024.17” and

§ 1024.30 et seq. of Regulation X).

      The district court properly granted summary judgment on Albra’s claim

under the Equal Credit Opportunity Act (“ECOA”) and Regulation B because

Albra failed to raise a genuine dispute of material fact as to whether Selene

Finance, LP denied his loan modification application in violation of ECOA. See

15 U.S.C. § 1691(a)(2) (providing that it is unlawful “for any creditor to

discriminate against any applicant, with respect to any aspect of a credit transaction

. . . because all or part of the applicant’s income derives from any public assistance

program”).

      The district court properly granted summary judgment on Albra’s claim for

wrongful foreclosure under Nevada Revised Statutes §§ 107.080 et seq. because

Albra failed to raise a genuine dispute of material fact as to whether he, as a

nonborrower, has standing to enforce the provisions of this statute. See Nev. Rev.

Stat. §§ 107.080(6) and 107.560 (providing that a borrower or the person who


                                          2                                       18-17433
holds title to the property can sue to stop an impeding foreclosure sale or void a

sale that has taken place when the foreclosure sale notice requirements are not

met).

        The district court properly granted summary judgment on Albra’s claim

under the “Fair Lending Act” because Albra failed to provide a citation or

otherwise identify the Act.

        The district court properly denied Albra’s motion for a default judgment

against the U.S. Securities and Exchange Commission (“SEC”) because Albra

failed to show that the SEC was properly served. See Fed. R. Civ. P. 4(i)(2) and

4(m) (setting forth requirements for serving a United States agency).

        The district court did not abuse its discretion by denying Albra’s motion for

sanctions because Albra failed to show that he was entitled to relief. See Fed. R.

Civ. P. 26(f) (setting forth the process for and the contents of the Rule 26(f)

conference); Fair Hous. of Marin v. Combs, 285 F.3d 899, 905 (9th Cir. 2002)

(setting forth standard of review of the district court’s imposition of sanctions

based on discovery violations).

        We decline to revisit our decision issued in Case No. 18-16299 concluding

that the district court did not abuse its discretion in denying Albra in forma

pauperis status where Albra failed to make a sufficient showing of indigency.

        We reject as meritless Albra’s contentions that defendants’ reply in support


                                           3                                      18-17433
of their motion for summary judgment constituted a second motion for summary

judgment and that the district judge was biased against him.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents not presented to the district court. See Partridge v. Reich, 141

F.3d 920, 926 n.4 (9th Cir. 1998).

      Defendants’ request for judicial notice is granted.

      AFFIRMED.




                                          4                                       18-17433